Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 1 of 35




           EXHIBIT 43
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 2 of 35


                                      •                                              •
                                                        (   This D00ument Recorded
                                                            08/16/2005
                                                                                                        Doo Id: 5449073    '\
                                                                                                        Receipt#: 500370
                                                            01: 11PM                                    Rec Fee: 66.00
                                                            Do,_c Code: 99   Lancast~r County, Recorder of Deeds Office    J


          Prepared By:
          LESLIE TURBYFILL EX.1345
          WACHOVIA MORTGAGE CORPORATION
          1410 COMMONWEALTH DRIVE
          WILMINGTON, NC 28403
          888-846-9071

          Return To:
          WACHOVIA MORTGAGE CORPORATION
          1100 CORPORATE CENTER DRIVE - NC4723
          RALEIGH, NC 27607-5066
          sn-731-3199



          Parcel Number:     )DO- 877/7-0 -0000
                                                                                                         5760036
                                                                                                         FLOYD
          _ _ _ _ _ _ _ _ _ _ _ _ [Space Above This Line For Recording Data]·_ _ _ _ _ _ _ _ _ _ __

                                                    MORTGAGE
                                                                             MIN
                                                                             100013700057600361




          DEFINITIONS

          Words used in multiple sections of this document are defined below and other words are defined in Sections
          3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also
          provided in Section 16.

          (A) "Security Instrument" means this document, which is dated August              5    2005
          together with all Riders to this document.
          (B) "Borrower" is
          CYNDI S. FLOYD
          GEORGE R. FLOYD JR                         WIFE AND HUSBAND




          Borrower is the mortgagor under this Security Instrument,
          (C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
          acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee
          PEN1''SYLVANIA - Single Family - Fannie/Mae/"Frerlrlie Mac UNIFORM INSTRUMENT WITH !\-rnRS     Form 3039 1/01
          241454 (rev 06 12/04) [14541]                     Page I of 16                                           LT




CONFIDENTIAL                                                                                            WF - HERNANDEZ- 00041868
                               •                              •
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 3 of 35

                                                                                 •
                                                                                  .   ,.




                                                                   \




CONFIDENTIAL                                                           WF - HERNANDEZ- 00041869
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 4 of 35


                                     •                                               •                    5760036
                                                                                                          FLOYD




          under this Security Instrument. MERS is organized and existing under the laws of Delaware, and has an
          address and telephone of P.O. Box 2026, Flint MI 48501-2026, tel. (888) 679-MERS.
           (D) "Lender" is WACHOVIA MORTGAGE CORPORATION

          Lender is a CORPORATION
          organized and existing under the laws of NORTH CAROLINA
          Lender's address is 1100 CORPORATE CENTER DRIVE

                                 RALEIGH, NC 27607-5066
          (E) "Note" means the promissory note signed by Borrower and dated August             5   2005
          The Note states that Borrower owes Lender
          One Hundred Seventy Four Thousand and no/100                                                      Dollars
          (U.S. $     174,000.00        ) plus interest. Borrower has promised to pay this debt in regular Periodic
          Payments and to pay the debt in full not later than September 1 2035
          (F) "Property" means the property that is described below under the heading "Transfer of Rights in the
          Property."
          (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
          due under the Note, and all sums due under this Security Instrument,' phis interest.
          (H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
          Riders are to be executed by Borrower [check box as applicable]:

          D     Adjustable Rate Rider     D   Condominium Rider                       D    Second Home Rider
          D     Balloon Rider             D   Planned Unit Development Rider          0    1-4 Family Rider
          0     VA Rider                  D   Biweekly Payment Rider                  D    Other(s) {specify]


          (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
          ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
          non-appealable judicial opinions.
          (J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
          charges that are imposed on Borrower or the Property by a condominium association, homeowners
          association or similar organization.
          (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by
          check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
          instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
          or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
          machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
          transfers.
          (L) "Escrow Items" means those items that are described in Section 3.
          (M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
          by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
          damage to, or destruction of, the Propeny; (ii) condenmation or other taking of all or any part of the
          Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
          value and/or condition of the Property.
          (1'') "Mortgage Insurance 11 means insurance protecting Lender against the nonpayment of, or default on,
          the Loan.


          241454 (rev 06 12/04} [14542]                    Page 2 of 16                                   Form 3039 1/01
                                                                                                                    LT




CONFIDENTIAL                                                                                           WF - HERNANDEZ- 00041870
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 5 of 35

                                                                                     ..,




CONFIDENTIAL                                                           WF - HERNANDEZ- 00041871
                                     •                                                -
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 6 of 35




                                                                                                           5760036
                                                                                                           FLOYD




          (0) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
          Note, plus (ii) any amounts under Section 3 of this Security Instrument.
          (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
          implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to
          time, or any additional or successor legislation or regulation that governs the same subject matter. As used
          in this Security Instrument, "RESPA" refers to all requirements and."restrictions that are imposed in regard
          to a "federally related mortgage loan" even if the Loan does not qualify as a "federally related mortgage
          loan" under RESPA.
          (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
          not that pany has assumed Borrower's obligations under the Note and/or this Security Instrument.
          TRANSFER OF RIGHTS IN THE PROPERTY

          This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
          modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
          Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
          MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and
          assigns of MERS, the following described property located in the COUNTY
          [Type of Recording Jurisdiction] of LANCASTER                                  [Name of Recording Jurisdiction]:




          which currently has the address of 3124 MARIETTA AVENUE                                                  (Street]
          LANCASTER                                          [City], Pennsylvania                17601·1222     (Zip Code]
          ("Property Address"):
               TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
          appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall
          also be covered by this Security Instrument. All of the fo_reg~ing Js.nferred to in this Security Instrument
          as the "Property." Borrower understands and agrees that MERS holds only legal title to the interests
          granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS
          (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of those
          interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action
          required of Lender including, but not limited'to, releasing and canceling this Security Instrument.

          241454 {rev 06 12/04) {14543]                     Page 3 of 16                                   Form 303!1 1/01
                                                                                                                      LT




CONFIDENTIAL                                                                                             WF_HERNANDEZ_00041872
                                  •
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 7 of 35

                                                                                    ...,




                    ,-,,._
                              .....   J




CONFIDENTIAL                                                           WF_HERNANDEZ_00041873
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 8 of 35


                                      •                                             •                   5760036
                                                                                                        FLOYD




                BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
          the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
          encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
          claims and demands, subject to any encumbrances of record. ·
                THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
          covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
          property.
                UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
          Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
          prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
          pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
          currency. However, if any check or other instrument received by Lender as payment under the Note or this
          Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
          due under the Note and this Security Instrument be made in one or more of the following forms, as selected
          by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
          provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
          instrumentality, or entity; or (d) Electronic Funds Transfer.
                Payments are deemed received by Lender when received at the location designated in the Note or at
          such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
          Lender may return any payment or partial payment if the payment or partial payments are insufficient to
          bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
          current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
          payments in the future, but Lender is not obligated to apply such payments at the time such payments are
          accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
          interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
          the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either apply
          such funds or return them to Borrower. If not applied earlier; such "fonds will be applied to the outstanding
          principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
          might have now or in the future aga_inst Lender shall relieve Borrower from making payments due under
          the Note and this Security Instrument or performing the covenants and agreements secured by this Security
          Instrument.
                2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
          payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
          due under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments
          shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
          shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
          then to reduce the principal balance of the Note.
                If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
          sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and the
          late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received from
          Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
          full. To the extent that any excess exists aft~r the payment is applied to the full payment of one or more


          241454 (rev 06 12/04) [14544]                   Page 4 of 16                                  Form 3039 1/01
                                                                                                                  LT




CONFIDENTIAL                                                                                          WF - HERNANDEZ- 00041874
                                                          •
               Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 9 of 35


                                                                   •                 -·




                      -   ..........   --   ••-   •~- J   i   r·




CONFIDENTIAL                                                           WF - HERNANDEZ- 00041875
            Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 10 of 35


                                      •                                                                         •        5760036
                                                                                                                         FLOYD




          Periodic Payments, such excess may be applied to any late charges due_. Voluntary prepayments shall be
          applied first to any prepayment charges and then as described in the Note.
               Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
          the Note shall not extend or postpone the due date, or change _the amo~n.t, of the Periodic Payments.
               3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
          under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
          for; (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
          lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c)
          premiums for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance
          premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
          Insurance premiums in accordance with the provisions of Section 10. These items are called "Escrow
          Items." At origination or at any time during the term of the Loan, Lender may require that Community
          Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
          assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
          be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
          Borrower's obligation to pay the Funds for any or all .Escrow. Items. Lender may waive Borrower's
          obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be in
          writing. [n the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
          due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
          shall furnish to Lender receipts evidencing such payment within such time period as Lender may require.
          Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to be
          a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement" is
          used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
          Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
          and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
          amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
          accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in
          such amounts, that are then required under this Section 3. ·
               Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
          the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
          require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
          reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
          Law.
               The Funds shall be held in an institution whose deposits are insured by a federal agency,
          instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured} or in
          any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time
          specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
          analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
          Funds and Applicable Law permits Lender tq make such a charge. Unless an agreement is made in writing
          or Applicable Law requires interest to be paid on the Funiis, Lender shall not be required to pay Borrower
          any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
          shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
          Funds as required by RESPA.



          241454 (rev 06 12/04) [14545]                    Page 5 of 16                                                  Form 3039 1/01
                                                                                                                                   LT




                                                                     . ~ ·-·.   _;   . -~ ~-' _\ .•:_ .~--.:~   . . \



CONFIDENTIAL                                                                                                            WF_HERNANDEZ_00041876
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 11 of 35


                                                          •




CONFIDENTIAL                                                       WF_HERNANDEZ_00041877
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 12 of 35


                                     •                                                                  5760036
                                                                                                        FLOYD




               If there is a surplus of Ftmds held in escrow, as defined under RESPA, Lender shall account to
          Borrower for the excess funds in accordance with RESPA. If there is a shonage of Funds held in escrow,
          as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
          Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
          monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
          notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
          up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.
               Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
          Borrower any Funds held by Lender.
               4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
          attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
          ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
          the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.
               Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
          Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
          to Lender, but only so long as Borrower is performing such ·agreement·; (b) contests the lien in good faith
          by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
          prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings.
          are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating
          the lien to this Security Instrument. If Lender determines that any part of the Propeny is subject to a lien
          which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the
          lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
          more of the actions set forth above in this Section 4.
               Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
          reporting service used by Lender in connection with this Loan.
               5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
          the Property insured against loss by fire, hazards include.d within_ t'1e.. tenn ttextended coverage,• and any
          other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
          This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
          Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
          the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
          right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may
          require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
          determination, certification and tracking services; or (b) a one-time charge for flood zone determination
          and cenification services and subsequent charges each time remappings or similar changes occur which
          reasonably might affect such determination or certification. Borrower shall also be responsible for the
          payment of any fees imposed by the Federal Emergency Management Agency in connection with the
          review of any flood zone detennination resulting from an objection by Borrower.
               If Borrower fails. to maintain any of the coverages described above, Lender may obtain insurance
          coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
          particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
          not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
          hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
          acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of


          241454 (rev 06 12/04) [14546]                   Page 6 of 16                                  Form 3039 1101
                                                                                                                  LT




                                                                    ... ;•
CONFIDENTIAL                                                                                          WF - HERNANDEZ- 00041878
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 13 of 35




CONFIDENTIAL                                                       WF - HERNANDEZ- 00041879
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 14 of 35


                                     •                                                                   5760036
                                                                                                         FLOYD




          insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
          become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
          at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
          Lender to Borrower requesting payment.
               All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
          right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
          mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
          certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
          renewal notices. If Borrower obtains any fonn of insurance coverage, not otherwise required by Lender,
          for damage to, or destruction of, the Property, such policy shal1 include a standard mortgage clause and
          shall name Lender as mortgagee and/or as an additional loss payee.
               In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
          may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
          in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
          be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
          Lender's security is not lessened. During such repair and ·restoratfori period, Lender shall have the right to
          hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
          work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
          promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
          progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
          requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
          interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
          Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
          the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
          proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
          excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
          Section 2.                                                  ~.       . . ,, .
               If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
          and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
          carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will
          begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
          otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an
          amount not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of
          Borrower's rights (other than the right to any refund of unearned premiums paid by Borrower) under all
          insurance policies covering the Property, insofar as such rights are applicable to the coverage of the
          Property. Lender may use the insurance proceeds either to repair or restore the Property or to pay amounts
          unpaid under the Note or this Security Instrument, whether or not then due.
               6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
          residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
          Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
          otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
          circumstances exist which are beyond Borrower's control.
               7. Preservationt Maintenance and Protection of the Property; Inspections. Borrower shall not
          destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
          Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to

          241454 (rev 06 12/04) [14547]                    Page 7 of 16                                  Form 3039 1/01
                                                                                                                   LT




CONFIDENTIAL                                                                                          WF_HERNANDEZ_00041880
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 15 of 35




                   •   •   •• - •   •   '   I•




           I   •




CONFIDENTIAL                                                       WF_HERNANDEZ_00041881
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 16 of 35


                                      •                                               •                    5760036
                                                                                                           FLOYD




          prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is determined
          pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair
          the Property if damaged to avoid further deterioration or.damage. If insurance or condemnation proceeds
          are paid in connection with damage to, or the taking of, the Property, Borrower shall be responsible for
          repairing or restoring the Property only if Lender has released proceeds for such purposes. Lender may
          disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments as
          the work is completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the
          Property, Borrower is not relieved of Borrower's obligation for the completion of such repair or
          restoration.
                Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
          reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
          Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.
               8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
          Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
          consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to
          provide Lender with material information) in connection with the Loan. Material representations include,
          but are not limited to, representations concerning Borrower's occupancy of the Property as Borrower's
          principal residence.
               9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If
          (a) Borrower fails to perfonn the covenants and agreements contained in this Security Instrument, (b) there
          is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
          Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
          enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
          regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
          reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
          Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
          the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien
          which has priority over this Security Instrument; (b) appearing· in ·court; and (c) paying reasonable
          attorneys' fees to protect its interest in the Property and/or rights under this Security Instrument, including
          its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
          entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
          from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned on
          or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
          under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all
          actions authorized under this Section 9.
               Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
          secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
          disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
          payment.
                If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
          lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
          Lender agrees to the merger in writing.
                10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
          Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
          the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
          previously provided such insurance and Borrower was required to make separately designated payments

          241454 (rev 06 12104) [14548)                     Page 8 of 16                                   Form 3039 1/01
                                                                                                                     LT




CONFIDENTIAL                                                                                            WF - HERNANDEZ- 00041882
                                                  •       •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 17 of 35




                ·~   . ••,   ~   ., ....,... s.




CONFIDENTIAL                                                       WF - HERNANDEZ- 00041883
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 18 of 35


                                      •                                                                 5760036
                                                                                                        FLOYD




          toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
          coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
          equivalent to the cost to Borrower of the Mortgage Insurance ·previously in effect, from an alternate
          mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not
          available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
          were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
          payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-
          refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
          required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss
          reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
          provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires
          separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
          Insurance as a condition of making the Loan and Borrower was required to make separately designated
          payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
          maintain Mortgage Insurance in effect, or to provide- a non-refundable loss reserve, until Lender's
          requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
          Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
          Section IO affects Borrower's obligation to pay interest at the rate provided in the Note.
               Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
          incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
               Mongage insurers evaluate their total risk on all such insurance in force from time to time, and may
          enter into agreements with other parties that share or modify their risk. or reduce losses. These agreements
          are on tenns and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to
          these agreements. These agreements may require the mortgage insurer to make payments using any source
          of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
          Insurance premiums).
               As a result of these agreements, Lender, any purchaser of the Note; another insurer, any reinsurer, any
          other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
          derive from (or might be characterized as ) a ponion of Borrower's payments for Mongage Insurance, in
          exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
          provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
          premiwns paid to the insurer, the arrangement is often termed "captive reinsurance.· Further:
                (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
          Mortgage Insurance, or any other tenns of the Loan. Such agreements will not increase the amount
          Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund.
               (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
          Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
          may include the right to receive certain disclosures, to request and obtain cancellation of the
          Mortgage Insurance, to have the Mortgage Insurance· terininaied "automatically, and/or to receive a
          refund of any Mortgage Insurance premiums that were unearned at the time of such cancellation or
          termination.
               11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
          assigned to and shall be paid to Lender.



          241454 (rev 06 12/04) [14549]                   Page 9 of 16                                  Form 3039 1/01
                                                                                                                 LT




CONFIDENTIAL                                                                                          WF_HERNANDEZ_00041884
                               •                          •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 19 of 35




                  ..........   ,.




CONFIDENTIAL                                                       WF_HERNANDEZ_00041885
            Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 20 of 35


                                     •                                                •                   5760036
                                                                                                          FLOYD




                If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the
           Property, if the restoration or repair is economically feasiple _and kender's security is not lessened. During
           such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until
           Lender has had an opportunity to inspect such Property to ensure the work has been completed to Lender's
           satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the repairs
           and restoration in a single disbursement or in a series of progress payments as the work is completed.
           Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
           Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
           Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security would
           be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument,
           whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
           applied in the order provided for in Section 2.
                In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
           shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess,
           if any, paid to Borrower.
                In the event of a panial taking, destruction, or loss in value of the Property in which the fair market
           value of the Propeny immediately before the partial taking, destruction, or loss in value is equal to or
           greater than the amount of the sums secured by this Security Instrument immediately before the partial
           taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
           secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
           multiplied by the following fraction: (a) the total amount of the sums secured immediately before the partial
           taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before
           the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.
                In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
           value of the Property immediately before the partial taking, destruction, or loss in value is less than the
           amoW1t of the swns secured immediately before the partial· taking, destruction, or loss in value, unless
           Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
           secured by this Security Instrument whether or not the sums are then due.
                If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
           Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower
           fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect
           and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured
           by this Security Instrument, whether or not then due. "Opposing Party" means the third party that owes
           Borrower Miscellaneous Proceeds or the pany against whom Borrower has a right of action in regard to
          .Miscellaneous Proceeds.
                Borrower shall be in default if any action or proceeding, whether civil or criminal, is begW1 that, in
           Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
           interest in the Property or rights under this Security Instrument. Borrower can cure such a default and, if
           acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be
           dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material
           impairment of Lender's interest in the Property or rights under this Security Instrument. The proceeds of
           any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
           are hereby assigned and shall be paid to Lender.
                All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied
           in the order provided for in Section 2.

          241454 (rev 06 12/04) [145410)                    Page 10 of 16                                 Form 3039 l/01
                                                                                                                    LT




CONFIDENTIAL                                                                                           WF_HERNANDEZ_00041886
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 21 of 35


                                         •                •
               ·,   ...   - ..•.. , ,.   I




CONFIDENTIAL                                                       WF_HERNANDEZ_00041887
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 22 of 35


                                      •                                           ••••
                                                                                                         5760036
                                                                                                         FLOYD




               12. Borrower Not Released; Forbearance By lender Not a Wah·er. Extension of the time for
          payment or modification of amortization of the sums secured by this· Security Instrument granted by Lender
          to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or
          any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against any
          Successor in Interest of Borrower or to refuse to extend time for payment or othenvise modify amortization
          of the sums secured by this Security Instrument by reason of any demand made by the original Borrower or
          any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy
          including, without limitation, Lender's acceptance of payments from third persons, entities or Successors in
          Interest of Borrower or in amoW1ts less than the amount then due, shall not be a waiver of or preclude the
          exercise of any right or remedy.
               13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
          and agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
          co-signs this Security Instrument but does not execute the Note {a "co-signer"): (a) is co-signing this
          Security Instrument only to mortgage, grant and convey the ·co-signer's interest in the Property under the
          terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
          Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
          make any accommodations with regard to the teffilS of this Security Instrument or the Note without the co-
          signer's consent.
               Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
          Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
          all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
          Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
          writing. The covenants and agreements of this Security Instrument shall bind (except as pi:ovided in Section
          20) and benefit the successors and assigns of Lender.
               14. Loan Charges. Lender may charge Borrower fees for. services performed in connection with
          Borrower's default, for the purpose of protecting Lender's interest· iii"the Property and rights under this
          Security Instrument, including, but not limited to, attorneys' fees, property inspection and valuation fees.
          In regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
          fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
          fees that are expressly prohibited by this Security Instrument or by Applicable Law.
               If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
          that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
          permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
          charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
          limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal
          owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
          reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
          prepayment charge is provided for under the Note). Borrower's ·a,:"ceptance of any such refund made by
          direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
          of such overcharge.
               15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
          be in writing. Any notice to Borrower in cormection with this Security Instrument shall be deemed to have
          been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
          address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
          Applicable Law expressly requires otherwise. The notice address shall be the Property Address unless

          241454 (rev 06 12/04) [145411]                   Page ll of 16                                 Form 3039 1/01
                                                                                                                   LT




CONFIDENTIAL                                                                                           WF - HERNANDEZ- 00041888
                            •                             •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 23 of 35




CONFIDENTIAL                                                       WF - HERNANDEZ- 00041889
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 24 of 35


                                      •                                                •                   5760036
                                                                                                           FLOYD




          Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
          Lender of Borrower's change of address. If Lender specifies' a procedure for reporting Borrower's change
          of address, then Borrower shall only report a change of address through that specified procedure. There
          may be only one designated notice address under this Security Instrument at any one time. Any notice to
          Lender shall be given by delivering it or by mailing it by first class mail to Lender's address stated herein
          unless Lender has designated another address by notice to Borrower. Any notice in connection with this
          Security Instrument shall not be deemed to have been given to Lender until actually received by Lender. If
          any notice required by this Security Instrument is also required under Applicable Law, the Applicable Law
          requirement will satisfy the corresponding requirement under this Security Instrument.
               16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
          by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
          contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
          Applicable Law might explicitly or implicitly allow the parties to agree.by contract or it might be silent, but
          such silence shall not be construed as a prohibition against agreement by contract. In the event that any
          provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict
          shall not affect other provisions of this Security Instrument or the Note which can be given effect without
          the conflicting provision.
               As used in this Security Instrument: (a) words of the masculine gender shall mean and include
          corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
          include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
          take any action.
               17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
               18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
          "Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
          to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
          escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
               If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
          not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
          written consent, Lender may require immediate payment in full of all sums secured by this Security
          Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
          Applicable Law.
               If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
          provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
          within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
          these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
          Security Instrument without further notice or demand on Borrower.
               19. Borrower's Right to Reinstate After Acceleration. ·If Borrower meets certain conditions,
          Borrower shall have the right to have enforcement of this Security Tnstrument discontinued at any time
          prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
          this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
          Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
          conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
          Instrument and the Note as it no acceleration had occurred; (h) cures any default of any other covenants or
          agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited


          241454 (rev 06 12/04) [145412]                    Page 12 of 16                                  Form 3039 1/01
                                                                                                                     LT




CONFIDENTIAL                                                                                             WF - HERNANDEZ- 00041890
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 25 of 35




CONFIDENTIAL                                                       WF - HERNANDEZ- 00041891
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 26 of 35




                                                                                                          5760036
                                                                                                          FLOYD




          to, reasonable attorneys' fees, property inspection and valuation fees, and other fees incurred for the
          purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and
          (d) takes such action as Lender may reasonably require to assure that Lender's interest in the Property and
          rights under this Security Instrument, and Borrower's obligation to pay the sums secured by this Security
          Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and
          expenses in one or more of the following fonns, as selected by Lender: (a) cash; (b) money order; (c)
          certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
          an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic
          Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
          shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
          apply in the case of acceleration under Section 18.
               20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
          the Note (together with this Security Instrument) can be-sold one or' inore times without prior notice to
          Borrower. A sale might result in a change in the entity (kno\\'11 as the "Loan Servicer") that collects
          Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
          servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be
          one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
          Servicer, Borrower will be given written notice of the change which will state the name and address of the
          new Loan Servicer, the address to which payments should be made and any other information RESPA
          requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is
          serviced by a Loan Servicer other than the purchaser of the Note, the mongage loan servicing obligations
          to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not
          assumed by the Note purchaser unless otherwise provided by the Note purchaser.
               Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
          individual litigant or the member of a class) that arises from the ·otlier party's actions pursuant to this
          Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
          reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
          notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
          other party hereto a reasonable period after the giving of such notice to take corrective action_ If Applicable
          Law provides a time period which must elapse before certain action can be taken, that time period will be
          deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure
          given to Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to
          Section 18 shall be deemed to satisfy the notice and opportunity to take corrective action provisions of this
          Section 20.
               21. Hazardous Substances. As used in this Section 21: (a) ttHazardous Substances" are those
          substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
          following substances: gasoline, kerosene, other flammable-or ·toxic petroleum products, toxic pesticides and
          herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials; (b)
          "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
          relate to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response
          action, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental
          Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.
          Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
          Substances, or threaten to release any Hazardous Substances, on or in the Property_ Borrower shall not do,
          nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental

          241454 (rev 06 12/04) (145413]                   Page 13 of 16                                  Form 303!1 1/01
                                                                                                                     LT




CONFIDENTIAL                                                                                            WF_HERNANDEZ_00041892
                            •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 27 of 35




                 I.   .




CONFIDENTIAL                                                       WF_HERNANDEZ_00041893
                Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 28 of 35

      ,   .
                                           •                                                                   5760036
                                                                                                                FLOYD




                 Law. (b) which creates an Environmental Condition, or (c) which,' cim:i' to the presence, use, or release of a
                 Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
               . two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
                 Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
                 maintenance of the Property (including, but not limited to, hazardous substances in consumer products).
                      Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
                 other action by any governmental or regulatory agency or private party involving the Property and any
                 Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
                 Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
                 release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
                 Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
                by any governmental or regulatory authority, or any private party,.th~t.any removal or other remediation of
                 any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
                 remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
                 Lender for an Environmental Cleanup.
                      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                      22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
                 Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
                acceleration under Section 18 unless Applicable Law provides otherwise). Lender shall notify
                 Borrower of, among other things: (a) the default; (b) the action required to cure the default; (c) when
                the default must be cured; and (d) that failure to cure the default as specified may result in
                acceleration of the sums secured by this Security Instrument, foreclosure by judicial proceeding and
                sale of the Property. Lender shall further inform Borrower of the right to reinstate after acceleration
                and the right to assert in the foreclosure proceeding the ·non-existence of a default or any other
                defense of Borrower to acceleration and foreclosure. If the default is not cured as specified, Lender at
                 its option may require immediate payment in full of all sums secured by this Security Instrument
                without further demand and may foreclose this Security Instrument by judicial proceeding. Lender
                shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
                including, but not limited to, attorneys' fees and costs of title evidence to the extent permitted by
                Applicable Law.
                      23. Release. Upon payment of all sums secured by this Security Instrument, this Security Instrument
                and the estate conveyed shall terminate and become void. After such occurrence, Lender shall discharge
                and satisfy this Security Instrument. Borrower shall pay any recordation costs. Lender may charge
              · Borrower a fee for releasing this Security Instrument, but only if the fee is paid to a third pany for services
                 rendered and the charging of the fee is permitted under Applicable Law.
                      24. Waivers. Borrower, to the extent permitted by Applicable Law, waives and releases any error or
                defects in proceedings to enforce this Security Instrument, and hereby waives the benefit of any present or
                 future laws providing for stay of execution, extension of time, exemption from attachment, levy and sale,
                and homestead exemption.
                      25. Reinstatement Period. Borrower's· time to reinstate provided in Section 19 shaJJ extend to one
                hour prior to the commencement of bidding at a sheriffs sale or other sale pursuant to this Security
                 Instrument.
                      26. Purchase Money Mortgage. If any of the debt secured by this Security Instrument is lent to
                 Borrower to acquire title to the Property, this Security Instrument shall be a purchase money mongage.


               241454 (rev 06 12/04) [145414]                    Page 14 of 16                                  Form 3039 1/01
                                                                                                                          LT




                                                                                                .,
CONFIDENTIAL                                                                                                 WF_HERNANDEZ_00041894
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 29 of 35
                                                                           .




CONFIDENTIAL                                                       WF_HERNANDEZ_00041895
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 30 of 35




                                                                                                    5760036
                                                                                                    FLOYD




              27. Interest Rate After Judgment. Borrower agrees that the interest rate payable after a judgment is
          entered on the Note or in an action of mortgage foreclosure shall be the rate payable from time to time
          under the Note.

              BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in this
          Security Instrument and in any Rider executed by Borrower and recorded with it.


          Witnesses:




                                                                  _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
          --------------::--(Seal)
                                                    -Borrower                                           -Borrower




          _ _ _ _ _ _ _ _ _ _ _ _ _(Seal)                         _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                    -Borrower                                           -Borrower




          -----------------=-_(Seal)                              _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                    -Borrower                                           -Borrower




          241454 (rev 06 12/04) (145415]                Page 15 of 16                               Form 3039 l/01
                                                                                                              LT




CONFIDENTIAL                                                                                      WF_HERNANDEZ_00041896
                            •                             •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 31 of 35




CONFIDENTIAL                                                       WF_HERNANDEZ_00041897
             Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 32 of 35

            . ,·
                                        •                                                                                        5760036
                                                                                                                                 FLOYD




            Certificate of Residence      i'lA ,/.  L   /'?I flf

                                                                                     'ff,~,,,J,,, (
                                                                                                        k .
                 I,                      1rtl(JL       (JI.LIii                                                  , do hereby certify that
            the oomoct address of the wiU,in-named Mortgagee ;,                                    ""1-:0i,v<, -                           N C pl-7
                                                                                             t,k,t:h                      Nt 27bo7 ·
            w;mess my hand this        5,#-,      day of        AvJet/ i(li)         1




                                                                                                                               Agent of Mortgagee




            COMMONWEALTH OF PENNSYLVANIA,                                    l~nc>-S.tt'.IL--                             County ss:

                On this, the     _£;"--IC.  day of   A-i,,_9'k-c,, r                     1       ~Ol:lS'°        before          me,          the
            undersigned officer, personally appeared        IJ

                             [I~ "Ji S. i:-1 o\,( J             2 ..     J           qe c\        -1'   ~-   R   O   ~I   d, J r       ·


                                                                                                   known to me (or
            satisfactorily proven) to be the person(s) whose name(s) is/are subscribed to the within instrument and
            acknowledged that he/she/they executed the same for the purposes herein contained.

                   IN WITNESS WHEREOF, I hereunto set my hand and official seal.
            My Commission Expires:



                  NOTARIAL SEAL
           JANE BLEVINS, NOTARY PUBLIC
        CONESTOGA TWP., COUNlY OF LANCASTER
         MY COMMISSION EXPIRES DECEMBER 9, 2007




            241454 (rev 06 12/04} (145416]                           Page 16 of 16           •                                   Form 3039 1/01
                                                                                                                                             LT




                                                                    ..
                                                     • i ! .,   .   "1   I   ~   •



CONFIDENTIAL                                                                                                                  WF_HERNANDEZ_00041898
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 33 of 35


                            •                             •                ..   .•




CONFIDENTIAL                                                       WF_HERNANDEZ_00041899
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 34 of 35


                                •
                          EXHIBIT "A"- LEGAL DESCRIPTION
                                                                          •
          ALL THAT CERTAIN lot of ground situated on the south side of the Marietta Pike,
          between Oyster Point and Silver Springs, in the Township of West Hempfield, County of
          Lancaster and Commonwealth of Pennsylvania, having thereon erected a stone and frame
          dwelling house known as No. 3124 Marietta A venue, more fully bounded and described
          as follows:

          BEGINNING at the northwest comer thereof, at a stake on the southern side of State
          Highway Route No. 340, being also known as the Marietta Pike, between Oyster Point
          and Silver Springs, a comer of property now or late of Harry S. Holsinger and wife;
          thence extending along the south side of said Highway, South sixty-nine degrees East (S
          69° E), a distance of sixty-eight and fifteen hundredths (68.15) feet to a stake; thence by
          property now or late of Edwin E.Miller and wife South twenty-one degrees West (S 21 °
          W), a distance of one hundred and eighty-four and one tenth ( 184.1) feet to a stake in line
          of land now or late of C. Newton Shaub; thence by land now or late of said C. Newton
          Shaub North fifty-three degrees fifty-four minutes West (N 53" 54' W), a distance of
          ninety-two and eighty-five hundredths (92.85) feet to a stake; thence by property now or
          late of said Harry S. Holsinger and wife North twenty-nine degrees thirty-six minutes
          East (N 29" 36' E), a distance of one hundred sixty-one and five tenths ( 161.5) feet to the
          place of BEGINNING.

          PARCEL IDENTIFICATION NUMBER: 300-87717-0-0000




                                                                 '-•.·
CONFIDENTIAL                                                                             WF_HERNANDEZ_00041900
                           •                              •
           Case 3:18-cv-07354-WHA Document 173-45 Filed 11/21/19 Page 35 of 35
                                                                           4
                                                                                 .
                                                                               .....




CONFIDENTIAL                                                       WF_HERNANDEZ_00041901
